ORDER

PER CURIAM.
AND NOW, this 26th day of September, 2007, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Whether a divided en banc panel of the Superior Court erred in interpreting the statutory definition of disorderly conduct, graded as a misdemeanor of the third degree; 18 Pa.C.S. § 5505(b), as requiring the Commonwealth to prove that the harm or inconvenience resulting from the conduct of the accused be a “substantial public harm” or a “substantial public inconvenience” despite the absence of this requirement in the plain language of the statute?
(2) Whether a divided en banc panel of the Superior Court erred in reversing a judgment of sentence imposed on a disorderly conduct conviction by a jury where the Commonwealth introduced evidence at trial demonstrating that the defendant-Fe-dorek intended to cause substantial harm or serious inconvenience to the victim-Dennis Scott Martin?